
	
		II
		Calendar No. 938
		110th CONGRESS
		2d Session
		S. 2533
		[Report No. 110–442]
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Kennedy (for
			 himself, Mr. Specter,
			 Mr. Leahy, Mr.
			 Feingold, Mr. Whitehouse,
			 Mr. Webb, Mrs.
			 Clinton, Mr. Dodd,
			 Mrs. McCaskill, Mr. Schumer, Mr.
			 Biden, Mr. Menendez, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 1, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enact a safe, fair, and responsible state secrets
		  privilege Act.
	
	
		1.Short titleThis Act may be cited as the
			 State Secrets Protection
			 Act.
		2.State secrets
			 protection
			(a)In
			 generalTitle 28 of the
			 United States Code is amended by adding after chapter 180, the
			 following:
				
					181State secrets
				protection
						
							Sec. 
							4051. Definition.
							4052. Rules governing procedures related
				  to this chapter.
							4053. Procedures for answering a
				  complaint.
							4054. Procedures for determining whether
				  evidence is protected from disclosure by the state secrets
				  privilege.
							4055. Procedures when evidence protected
				  by the state secrets privilege is necessary for adjudication of a claim or
				  counterclaim.
							4056. Interlocutory appeal.
							4057. Security procedures.
							4058. Reporting.
							4059. Rule of construction.
						
						4051.DefinitionIn this chapter, the term state
				secret refers to any information that, if disclosed publicly, would be
				reasonably likely to cause significant harm to the national defense or foreign
				relations of the United States.
						4052.Rules
				governing procedures related to this chapter
							(a)DocumentsA
				Federal court—
								(1)shall determine
				which filings, motions, and affidavits, or portions thereof, submitted under
				this chapter shall be submitted ex parte;
								(2)may order a party
				to provide a redacted, unclassified, or summary substitute of a filing, motion,
				or affidavit to other parties; and
								(3)shall make
				decisions under this subsection taking into consideration the interests of
				justice and national security.
								(b)Hearings
								(1)In camera
				hearings
									(A)In
				generalExcept as provided in subparagraph (B), all hearings
				under this chapter shall be conducted in camera.
									(B)ExceptionA
				court may not conduct a hearing under this chapter in camera based on the
				assertion of the state secrets privilege if the court determines that the
				hearing relates only to a question of law and does not present a risk of
				revealing state secrets.
									(2)Ex parte
				hearingsA Federal court may conduct hearings or portions thereof
				ex parte if the court determines, following in camera review of the evidence,
				that the interests of justice and national security cannot adequately be
				protected through the measures described in subsections (c) and (d).
								(3)Record of
				hearingsThe court shall preserve the record of all hearings
				conducted under this chapter for use in the event of an appeal. The court shall
				seal all records to the extent necessary to protect national security.
								(c)Attorney
				security clearances
								(1)In
				generalA Federal court shall, at the request of the United
				States, limit participation in hearings conducted under this chapter, or access
				to motions or affidavits submitted under this chapter, to attorneys with
				appropriate security clearances, if the court determines that limiting
				participation in that manner would serve the interests of national security.
				The court may also appoint a guardian ad litem with the necessary security
				clearances to represent any party for the purposes of any hearing conducted
				under this chapter.
								(2)StaysDuring
				the pendency of an application for security clearance by an attorney
				representing a party in a hearing conducted under this chapter, the court may
				suspend proceedings if the court determines that such a suspension would serve
				the interests of justice.
								(d)Protective
				ordersA Federal court may issue a protective order governing any
				information or evidence disclosed or discussed at any hearing conducted under
				this chapter if the court determines that issuing such an order is necessary to
				protect national security.
							(e)Opinions and
				ordersAny opinions or orders issued under this chapter may be
				issued under seal or in redacted versions if, and to the extent that, the court
				determines that such measure is necessary to protect national security.
							(f)Special
				mastersA Federal court may appoint a special master or other
				independent advisor who holds the necessary security clearances to assist the
				court in handling a matter subject to this chapter.
							4053.Procedures for
				answering a complaint
							(a)InterventionThe
				United States may intervene in any civil action in order to protect information
				the Government determines may be subject to the state secrets privilege.
							(b)Impermissible as
				grounds for dismissal prior to hearingsExcept as provided in
				section 4055, the state secrets privilege shall not constitute grounds for
				dismissal of a case or claim. A ruling on a motion to dismiss, or for summary
				judgment, based on the state secrets privilege shall be deferred pending
				completion of the discovery and pretrial hearings provided under this
				chapter.
							(c)Pleading state
				secretsIn answering a complaint, if the United States or an
				officer or agency of the United States is a party to the litigation, the United
				States may plead the state secrets privilege in response to any allegation in
				any individual claim or counterclaim if the admission or denial of that
				allegation in that individual claim or counterclaim would itself divulge a
				state secret to another party or the public. If the United States has
				intervened in a civil action, it may invoke the state secrets privilege in
				response to any allegation in any individual claim or counterclaim if the
				admission or denial by a party of that allegation in that individual claim or
				counterclaim would itself divulge a state secret to another party or the
				public. No adverse inference shall be drawn from a pleading of state secrets in
				an answer to an item in a complaint.
							(d)Supporting
				affidavitIn each instance in
				which the United States invokes the state secrets privilege in response to 1 or
				more claims, it shall provide the court with an affidavit signed by the head of
				the executive branch agency with responsibility for, and control over, the
				state secrets involved explaining the factual basis for the privilege. The
				United States shall make public an unclassified version of the
				affidavit.
							4054.Procedures for
				determining whether evidence is protected from disclosure by the state secrets
				privilege
							(a)Invoking the
				State secrets privilegeThe United States may, in any civil
				action to which the United States is a party or in any other civil action
				before a Federal or State court, invoke the state secrets privilege as a ground
				for withholding information or evidence in discovery or for preventing the
				introduction of evidence at trial.
							(b)Supporting
				affidavitIn each instance in which the United States invokes the
				state secrets privilege with respect to an item of information or evidence, the
				United States shall provide the court with an affidavit signed by the head of
				the executive branch agency with responsibility for, and control over, the
				state secrets involved explaining the factual basis for the claim of privilege.
				The United States shall make public an unclassified version of the
				affidavit.
							(c)HearingA
				Federal court shall conduct a hearing to review any affidavit provided by the
				United States under this section and all evidence the United States asserts is
				protected from disclosure by the state secrets privilege.
							(d)Review of
				evidence
								(1)Submission of
				evidenceIn addition to the affidavit provided under subsection
				(b), the United States shall make all evidence the United States claims is
				subject to the state secrets privilege available for the court to review,
				consistent with the requirements of section 4052, before any hearing conducted
				under this section.
								(2)Index of
				materialsThe United States shall provide the court with a
				manageable index of evidence it contends is subject to the state secrets
				privilege by formulating a system of itemizing and indexing that would
				correlate statements made in the affidavit provided under subsection (b) with
				portions of the evidence the United States asserts is subject to the state
				secrets privilege. The index shall be specific enough to afford the court an
				adequate foundation to review the basis of the invocation of the privilege by
				the United States.
								(e)Determinations
				as to applicability of state secrets privilege
								(1)In
				generalAs to each item of evidence that the United States
				asserts is protected by the state secrets privilege, the court shall review,
				consistent with the requirements of section 4052, the specific item of evidence
				to determine whether the claim of the United States is valid. Evidence is
				subject to the state secrets privilege if it contains a state secret, or there
				is no possible means of effectively segregating it from other evidence that
				contains a state secret.
								(2)AdmissibilityIf
				the court agrees that an item of evidence is subject to the state secrets
				privilege, that item shall not be disclosed or admissible as evidence.
								(3)DisclosureIf
				the court determines that an item of evidence is not subject to the state
				secrets privilege, the state secrets privilege does not prohibit the disclosure
				of that item to the opposing party or the admission of that item at trial,
				subject to the other rules of evidence.
								(f)Non-privileged
				substituteIf the court finds that material evidence is subject
				to the state secrets privilege and it is possible to craft a non-privileged
				substitute for that privileged material evidence that provides a substantially
				equivalent opportunity to litigate the claim or defense as would that
				privileged material evidence, the court shall order the United States to
				provide such a substitute, which may consist of—
								(1)a summary of such
				privileged information;
								(2)a version of the
				evidence with privileged information redacted;
								(3)a statement
				admitting relevant facts that the privileged information would tend to prove;
				or
								(4)any other
				alternative as directed by the court in the interests of justice and protecting
				national security.
								(g)Refusal To
				provide non-privileged substituteIn a suit against the United
				States or an officer or agent of the Unites States acting in the official
				capacity of that officer or agent, if the court orders the United States to
				provide a non-privileged substitute for evidence in accordance with this
				section, and the United States fails to comply, the court shall resolve the
				disputed issue of fact or law to which the evidence pertains in the
				non-government party’s favor.
							4055.Procedures
				when evidence protected by the state secrets privilege is necessary for
				adjudication of a claim or counterclaimAfter reviewing all available evidence,
				privileged and non-privileged, a Federal court may dismiss a claim or
				counterclaim on the basis of the state secrets privilege only if the court
				determines that—
							(1)it is impossible
				to create for privileged material evidence a non-privileged substitute under
				section 4054(f) that provides a substantially equivalent opportunity to
				litigate the claim or counterclaim as would that privileged material
				evidence;
							(2)dismissal of the
				claim or counterclaim would not harm national security; and
							(3)continuing with
				litigation of the claim or counterclaim in the absence of the privileged
				material evidence would substantially impair the ability of a party to pursue a
				valid defense to the claim or counterclaim.
							4056.Interlocutory
				appeal
							(a)In
				generalThe courts of appeal shall have jurisdiction of an appeal
				by any party from any interlocutory decision or order of a district court of
				the United States under this chapter.
							(b)Appeal
								(1)In
				generalAn appeal taken under this section either before or
				during trial shall be expedited by the court of appeals.
								(2)During
				trialIf an appeal is taken during trial, the district court
				shall adjourn the trial until the appeal is resolved and the court of
				appeals—
									(A)shall hear
				argument on appeal as expeditiously as possible after adjournment of the trial
				by the district court;
									(B)may dispense with
				written briefs other than the supporting materials previously submitted to the
				trial court;
									(C)shall render its
				decision as expeditiously as possible after argument on appeal; and
									(D)may dispense with
				the issuance of a written opinion in rendering its decision.
									4057.Security
				procedures
							(a)In
				generalThe security procedures established under the Classified
				Information Procedures Act (18 U.S.C. App.) by the Chief Justice of the United
				States for the protection of classified information shall be used to protect
				against unauthorized disclosure of evidence protected by the state secrets
				privilege.
							(b)RulesThe
				Chief Justice of the United States, in consultation with the Attorney General,
				the Director of National Intelligence, and the Secretary of Defense, may create
				additional rules or amend the rules to implement this chapter and shall submit
				any such additional rules or amendments to the Permanent Select Committee on
				Intelligence and the Committee on the Judiciary of the House of Representatives
				and the Select Committee on Intelligence and the Committee on the Judiciary of
				the Senate. Any such rules or amendments shall become effective 90 days after
				such submission, unless Congress provides otherwise. Rules and amendments shall
				comply with the letter and spirit of this chapter, and may include procedures
				concerning the role of magistrate judges and special masters in assisting
				courts in carrying out this chapter.
							4058.Reporting
							(a)In
				generalThe Attorney General shall report in writing to the
				Permanent Select Committee on Intelligence of the House of Representatives, the
				Select Committee on Intelligence of the Senate, and the chairmen and ranking
				minority members of the Committees on the Judiciary of the Senate and House of
				Representatives on any case in which the United States invokes the state
				secrets privilege, not later than 30 calendar days after the date of such
				assertion. Each report submitted under this subsection shall include all
				affidavits filed under this chapter by the United States.
							(b)Operation and
				effectiveness
								(1)In
				generalThe Attorney General shall deliver to the committees of
				Congress described in subsection (a) a report concerning the operation and
				effectiveness of this chapter and including suggested amendments to this
				chapter.
								(2)DeadlineThe
				Attorney General shall submit a report under paragraph (1) not later than 1
				year after the date of enactment of this chapter, and every year there after
				until the date that is 3 years after that date of enactment. After the date
				that is 3 years after that date of enactment, the Attorney General shall submit
				a report under paragraph (1) as necessary.
								4059.Rule of
				constructionNothing in this
				chapter is intended to supersede any other limit on the state secrets privilege
				under any other provision of
				law.
						.
			(b)Technical and
			 conforming amendmentThe table of chapters for title 28, United
			 States Code, is amended by adding at the end the following:
				
					181.State secrets protection4051
					
				
			3.Application to
			 pending casesThe amendments
			 made by this Act shall apply to any civil case pending on or after the date of
			 enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 State Secrets Protection
			 Act.
		2.State secrets
			 protection
			(a)In
			 generalTitle 28 of the
			 United States Code is amended by adding after chapter 180, the
			 following:
				
					181State secrets
				protection
						
							Sec. 
							4051. Definitions.
							4052. Rules governing procedures related to
				  this chapter.
							4053. Procedures for answering a
				  complaint.
							4054. Procedures for determining whether
				  evidence is protected from disclosure by the state secrets
				  privilege.
							4055. Procedures when evidence protected by the
				  state secrets privilege is necessary for adjudication of a claim or
				  counterclaim.
							4056. Interlocutory appeal.
							4057. Security procedures.
							4058. Reporting.
							4059. Rule of
				  construction.
						
						4051.DefinitionsIn this chapter—
							(1)the term evidence means any
				document, witness testimony, discovery response, affidavit, object, or other
				material that could be admissible in court under the Federal Rules of Evidence
				or discoverable under the Federal Rules of Civil Procedure; and
							(2)the term state secret refers
				to any information that, if disclosed publicly, would be reasonably likely to
				cause significant harm to the national defense or foreign relations of the
				United States.
							4052.Rules governing
				procedures related to this chapter
							(a)DocumentsA
				Federal court—
								(1)shall determine which
				filings, motions, and affidavits, or portions thereof, submitted under this
				chapter shall be submitted ex parte;
								(2)may order a party to
				provide a redacted, unclassified, or summary substitute of a filing, motion, or
				affidavit to other parties; and
								(3)shall make decisions
				under this subsection taking into consideration the interests of justice and
				national security.
								(b)Hearings
								(1)In camera
				hearings
									(A)In
				generalExcept as provided in subparagraph (B), all hearings
				under this chapter shall be conducted in camera.
									(B)ExceptionA
				court may not conduct a hearing under this chapter in camera based on the
				assertion of the state secrets privilege if the court determines that the
				hearing relates only to a question of law and does not present a risk of
				revealing state secrets.
									(2)Ex parte
				hearingsA Federal court may conduct hearings or portions thereof
				ex parte if the court determines, following in camera review of the evidence,
				that the interests of justice and national security cannot adequately be
				protected through the measures described in subsections (c) and (d).
								(3)Record of
				hearingsThe court shall preserve the record of all hearings
				conducted under this chapter for use in the event of an appeal. The court shall
				seal all records to the extent necessary to protect national security.
								(c)Attorney security
				clearances
								(1)In
				generalA Federal court shall, at the request of the United
				States, limit participation in hearings conducted under this chapter, or access
				to motions or affidavits submitted under this chapter, to attorneys with
				appropriate security clearances, if the court determines that limiting
				participation in that manner would serve the interests of national security.
				The court may also appoint a guardian ad litem with the necessary security
				clearances to represent any party for the purposes of any hearing conducted
				under this chapter.
								(2)StaysDuring
				the pendency of an application for security clearance by an attorney
				representing a party in a hearing conducted under this chapter, the court may
				suspend proceedings if the court determines that such a suspension would serve
				the interests of justice.
								(3)Court
				oversightIf the United States fails to provide a security
				clearance necessary to conduct a hearing under this chapter in a reasonable
				period of time, the court may review in camera and ex parte the reasons of the
				United States for denying or delaying the clearance to ensure that the United
				States is not withholding a security clearance from a particular attorney or
				class of attorneys for any reason other than protection of national
				security.
								(d)Protective
				ordersA Federal court may issue a protective order governing any
				information or evidence disclosed or discussed at any hearing conducted under
				this chapter if the court determines that issuing such an order is necessary to
				protect national security.
							(e)Opinions and
				ordersAny opinions or orders issued under this chapter may be
				issued under seal or in redacted versions if, and to the extent that, the court
				determines that such measure is necessary to protect national security.
							(f)Special
				mastersA Federal court may appoint a special master or other
				independent advisor who holds the necessary security clearances to assist the
				court in handling a matter subject to this chapter.
							4053.Procedures for
				answering a complaint
							(a)InterventionThe
				United States may intervene in any civil action in order to protect information
				the Government determines may be subject to the state secrets privilege.
							(b)Impermissible as
				grounds for dismissal prior to hearingsExcept as provided in
				section 4055, the state secrets privilege shall not constitute grounds for
				dismissal of a case or claim. If a motion to dismiss or for summary judgment is
				based in whole or in part on the state secrets privilege, or may be affected by
				the assertion of the state secrets privilege, a ruling on that motion shall be
				deferred pending completion of the hearings provided under this chapter, unless
				the motion can be granted on grounds unrelated to, and unaffected by, the
				assertion of the state secrets privilege.
							(c)Pleading state
				secretsIn answering a complaint, if the United States or an
				officer or agency of the United States is a party to the litigation, the United
				States may plead the state secrets privilege in response to any allegation in
				any individual claim or counterclaim if the admission or denial of that
				allegation in that individual claim or counterclaim would itself divulge a
				state secret to another party or the public. If the United States has
				intervened in a civil action, it may assert the state secrets privilege in
				response to any allegation in any individual claim or counterclaim if the
				admission or denial by a party of that allegation in that individual claim or
				counterclaim would itself divulge a state secret to another party or the
				public. No adverse inference or admission shall be drawn from a pleading of
				state secrets in an answer to an item in a complaint.
							(d)Supporting
				affidavitIn each instance in
				which the United States asserts the state secrets privilege in response to 1 or
				more claims, it shall provide the court with an affidavit signed by the head of
				the executive branch agency with responsibility for, and control over, the
				asserted state secrets explaining the factual basis for the assertion of the
				privilege and attesting that personal consideration was given to the assertion
				of the privilege. The duties of the head of an executive branch agency under
				this subsection may not be delegated.
							4054.Procedures for
				determining whether evidence is protected from disclosure by the state secrets
				privilege
							(a)Asserting the State
				secrets privilegeThe United States may, in any civil action to
				which the United States is a party or in any other civil action before a
				Federal or State court, assert the state secrets privilege as a ground for
				withholding information or evidence in discovery or for preventing the
				disclosure of information through court filings or through the introduction of
				evidence.
							(b)Supporting
				affidavitIn each instance in which the United States asserts the
				state secrets privilege with respect to an item of information or evidence, the
				United States shall provide the court with an affidavit signed by the head of
				the executive branch agency with responsibility for, and control over, the
				state secrets involved explaining the factual basis for the claim of privilege.
				The United States shall make public an unclassified version of the
				affidavit.
							(c)HearingA
				Federal court shall conduct a hearing, consistent with the requirements of
				section 4052, to examine the items of evidence that the United States asserts
				are subject to the state secrets privilege, as well as any affidavit submitted
				by the United States in support of any assertion of the state secrets
				privilege, and to determine the validity of any assertion of the state secrets
				privilege made by the United States.
							(d)Review of
				evidence
								(1)Submission of
				evidenceIn addition to the affidavit provided under subsection
				(b), and except as provided in paragraph (2) of this subsection, the United
				States shall make all evidence the United States claims is subject to the state
				secrets privilege available for the court to review, consistent with the
				requirements of section 4052, before any hearing conducted under this
				section.
								(2)Sampling in certain
				casesIf the volume of evidence the United States asserts is
				protected by the state secrets privilege precludes a timely review of each item
				of evidence, or the court otherwise determines that a review of all of that
				evidence is not feasible, the court may substitute a sufficient sampling of the
				evidence if the court determines that there is no reasonable possibility that
				review of the additional evidence would change the determination on the
				privilege claim and the evidence reviewed is sufficient to enable to court to
				make the determination required under this section.
								(3)Index of
				materialsThe United States shall provide the court with a
				manageable index of evidence it contends is subject to the state secrets
				privilege by formulating a system of itemizing and indexing that would
				correlate statements made in the affidavit provided under subsection (b) with
				portions of the evidence the United States asserts is subject to the state
				secrets privilege. The index shall be specific enough to afford the court an
				adequate foundation to review the basis of the invocation of the privilege by
				the United States.
								(e)Determinations as to
				applicability of state secrets privilege
								(1)In
				generalExcept as provided in subsection (d)(2), as to each item
				of evidence that the United States asserts is protected by the state secrets
				privilege, the court shall review, consistent with the requirements of section
				4052, the specific item of evidence to determine whether the claim of the
				United States is valid. An item of evidence is subject to the state secrets
				privilege if it contains a state secret, or there is no possible means of
				effectively segregating it from other evidence that contains a state
				secret.
								(2)Admissibility and
				disclosure
									(A)Privileged
				evidenceIf the court agrees that an item of evidence is subject
				to the state secrets privilege, that item shall not be disclosed or admissible
				as evidence.
									(B)Non-privileged
				evidenceIf the court determines that an item of evidence is not
				subject to the state secrets privilege, the state secrets privilege does not
				prohibit the disclosure of that item to the opposing party or the admission of
				that item at trial, subject to the Federal Rules of Civil Procedure and the
				Federal Rules of Evidence.
									(3)Standard of
				reviewThe court shall give substantial weight to an assertion by
				the United States relating to why public disclosure of an item of evidence
				would be reasonably likely to cause significant harm to the national defense or
				foreign relations of the United States. The court shall weigh the testimony of
				a Government expert in the same manner as the court weighs, and along with, any
				other expert testimony in the applicable case.
								(f)Non-privileged
				substituteIf the court finds that material evidence is subject
				to the state secrets privilege and it is possible to craft a non-privileged
				substitute for that privileged material evidence that provides a substantially
				equivalent opportunity to litigate the claim or defense as would that
				privileged material evidence, the court shall order the United States to
				provide such a substitute, which may consist of—
								(1)a summary of such
				privileged information;
								(2)a version of the evidence
				with privileged information redacted;
								(3)a statement admitting
				relevant facts that the privileged information would tend to prove; or
								(4)any other alternative as
				directed by the court in the interests of justice and protecting national
				security.
								(g)Refusal To provide
				non-privileged substituteIn a suit against the United States or
				an officer or agent of the Unites States acting in the official capacity of
				that officer or agent, if the court orders the United States to provide a
				non-privileged substitute for evidence in accordance with this section, and the
				United States fails to comply, the court shall resolve the disputed issue of
				fact or law to which the evidence pertains in the non-government party’s
				favor.
							4055.Procedures when
				evidence protected by the state secrets privilege is necessary for adjudication
				of a claim or counterclaimAfter reviewing all pertinent evidence,
				privileged and non-privileged, a Federal court may dismiss a claim or
				counterclaim on the basis of the state secrets privilege only if the court
				determines that—
							(1)it is impossible to
				create for privileged material evidence a non-privileged substitute under
				section 4054(f) that provides a substantially equivalent opportunity to
				litigate the claim or counterclaim as would that privileged material
				evidence;
							(2)dismissal of the claim or
				counterclaim would not harm national security; and
							(3)continuing with
				litigation of the claim or counterclaim in the absence of the privileged
				material evidence would substantially impair the ability of a party to pursue a
				valid defense to the claim or counterclaim.
							4056.Interlocutory
				appeal
							(a)In
				generalThe courts of appeal shall have jurisdiction of an appeal
				by any party from any interlocutory decision or order of a district court of
				the United States under this chapter.
							(b)Appeal
								(1)In
				generalAn appeal taken under this section either before or
				during trial shall be expedited by the court of appeals.
								(2)During
				trialIf an appeal is taken during trial, the district court
				shall adjourn the trial until the appeal is resolved and the court of
				appeals—
									(A)shall hear argument on
				appeal as expeditiously as possible after adjournment of the trial by the
				district court;
									(B)may dispense with written
				briefs other than the supporting materials previously submitted to the trial
				court;
									(C)shall render its decision
				as expeditiously as possible after argument on appeal; and
									(D)may dispense with the
				issuance of a written opinion in rendering its decision.
									4057.Security
				procedures
							(a)In
				generalThe security procedures established under the Classified
				Information Procedures Act (18 U.S.C. App.) by the Chief Justice of the United
				States for the protection of classified information shall be used to protect
				against unauthorized disclosure of evidence protected by the state secrets
				privilege.
							(b)RulesThe
				Chief Justice of the United States, in consultation with the Attorney General,
				the Director of National Intelligence, and the Secretary of Defense, may create
				additional rules or amend the rules to implement this chapter and shall submit
				any such additional rules or amendments to the Permanent Select Committee on
				Intelligence and the Committee on the Judiciary of the House of Representatives
				and the Select Committee on Intelligence and the Committee on the Judiciary of
				the Senate. Any such rules or amendments shall become effective 90 days after
				such submission, unless Congress provides otherwise. Rules and amendments shall
				comply with the letter and spirit of this chapter, and may include procedures
				concerning the role of magistrate judges and special masters in assisting
				courts in carrying out this chapter. The rules or amendments under this
				subsection may include procedures to ensure that a sufficient number of
				attorneys with appropriate security clearances are available in each of the
				judicial districts of the United States to serve as guardians ad litem under
				section 4052(c)(1).
							4058.Reporting
							(a)Assertion of state
				secrets privilege
								(1)In
				generalThe Attorney General shall submit to the Permanent Select
				Committee on Intelligence and the Committee on the Judiciary of the House of
				Representatives and the Select Committee on Intelligence and the Committee on
				the Judiciary of the Senate a report on any case in which the United States
				asserts the state secrets privilege, not later than 30 calendar days after the
				date of such assertion.
								(2)ContentsEach
				report submitted under this subsection shall include any affidavit filed in
				support of the assertion of the state secrets privilege and the index required
				under section 4054(d)(2).
								(3)EvidenceUpon
				a request by any member of the Permanent Select Committee on Intelligence or
				the Committee on the Judiciary of the House of Representatives or the Select
				Committee on Intelligence or the Committee on the Judiciary of the Senate, the
				Attorney General shall provide to that member any item of evidence relating to
				which the United States has asserted the state secrets privilege.
								(4)Protection of
				informationAn affidavit, index, or item of evidence provided
				under this subsection may be included in a classified annex or provided under
				any other appropriate security measures.
								(b)Operation and
				effectiveness
								(1)In
				generalThe Attorney General shall deliver to the committees of
				Congress described in subsection (a) a report concerning the operation and
				effectiveness of this chapter and including suggested amendments to this
				chapter.
								(2)DeadlineThe
				Attorney General shall submit a report under paragraph (1) not later than 1
				year after the date of enactment of this chapter, and every year there after
				until the date that is 3 years after that date of enactment. After the date
				that is 3 years after that date of enactment, the Attorney General shall submit
				a report under paragraph (1) as necessary.
								4059.Rule of
				constructionNothing in this
				chapter—
							(1)is intended to supersede
				any further or additional limit on the state secrets privilege under any other
				provision of law; or
							(2)may be construed to
				preclude a court from dismissing a claim or counterclaim or entering judgment
				on grounds unrelated to, and unaffected by, the assertion of the state secrets
				privilege.
							.
			(b)Technical and
			 conforming amendmentThe table of chapters for title 28, United
			 States Code, is amended by adding at the end the following:
				
					181.State secrets protection4051
					
				
			3.SeverabilityIf any provision of this Act, any amendment
			 made by the Act, or the application of such provision or amendment to any
			 person or circumstances is held to be invalid, the remainder of this Act, the
			 amendments made by the Act, and the application of such provisions to persons
			 or circumstances other than those to which it is held invalid, shall not be
			 affected thereby.
		4.Application to pending
			 casesThe amendments made by
			 this Act shall apply to any civil case pending on or after the date of
			 enactment of this Act.
		
	
		August 1, 2008
		Reported with an amendment
	
